MEMORANDUM ***
Tamara Jora Kikoyan is a native and citizen of Armenia. She appeals a Board of Immigration Appeals decision denying her asylum, withholding of removal, and relief under the Convention Against Torture.
Adverse credibility findings are reviewed under the deferential substantial evidence standard and will be upheld unless the evidence compels a contrary result. Melkonian v. Ashcroft, 320 F.3d 1061, 1065 (9th Cir.2003). In this case, the immigration judge’s adverse credibility decision is amply supported by inconsistencies within Kikoyan’s testimony and inconsistencies between her testimony and her asylum application. In particular, the immigration judge properly gave considerable weight to the fraudulent INS letter. In the absence of credible testimony there is no evidence in the record of past persecution, a well-founded fear of future persecution, or a fear of torture. Accordingly, the decision of the Board of Immigration Appeals is affirmed.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.